DETAILED ACTION
This action is in response to the RCE filed 11/04/2021 in which all previous claims 1-25 have been canceled and new claims 26-45 have now been added; claims 26-45 are thus pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021  has been entered.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current. See the updated rejection below which now cites new art.
Claim Interpretation
Claims 26, 28, 38-39 and 43 contains the limitation “heavy suspended solids concentration of 20-800 g/L”. While the term “heavy” is a relative term, it is seen as defined specifically in the claim to mean “20-800 g/L” and is thus definite.
Claim 35: “precipitation reagents” are seen to be defined by the specification of pg. 1 as CaOH2, CaCL2, Na2CO3
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not appear to disclose or support the concept of “directing a portion of the first concentrate to an evaporator and producing production water and a third concentrate” as claimed.
Claims 40-43 and thus rejected for depending from claim 39.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 26, 36, 38 and 39 contain the limitation “substantially free of suspended solids”, however “the use of substantially” renders the limitations indefinite because it is not clear what level of suspended solids would be encompassed by the limitation “substantially free of suspended solids”.
Claims 27-37, and 40-45 are rejected for depending on indefinite claims.
Claims 28 and 43 recite the limitation “the contaminated compounds” however this term has no antecedent basis. For purposes of compact prosecution it will be interpreted to read “the contaminant compounds”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-28, 30-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/045100 A1 (hereinafter “Nederlof”) in view of US 3,262,877 (hereinafter “Le Compte”) and US 2002/0158025 A1 (hereinafter “Streat”).
Regarding Claims 26 Nederlof discloses a method of removing contaminant compounds from a feedwater in a membrane separation system, the method comprising: 
injecting a precipitation inhibitor reagent into the feedwater (20); 
directing the feedwater containing the contaminant compounds and the precipitation inhibitor reagent to a membrane separation unit 24 and producing a permeate 26 and a first concentrate 28 supersaturated with the contaminant compounds and containing the precipitation inhibitor reagent; 
directing the first concentrate supersaturated with the contaminant compounds and containing the precipitation inhibitor reagent to a solid liquid separator (filter 34), after injecting suspended solids (3) for the purpose of facilitating the de-supersaturation of the contaminant compounds in the concentrate, which inherently involves mixing the supersaturated contaminant compounds, the precipitation inhibitor reagent, and the suspended solids i.e. in the conduit, wherein mixing the supersaturated contaminant compounds with the suspended solids in the conduit gives rise to de-supersaturating the supersaturated contaminant compounds in the reactor by continuously precipitating in situ the supersaturated contaminant compounds;

recovering from the solid liquid separator a treated filtrate reduced in suspended solids; and 
enhancing the water recovery rate of the membrane system by continuously recycling the filtrate to the membrane separation unit; Fig. 3, P3/L1-29; P4/L11-13; P4/L17-21, P5/L8-11; P6/L13-19, P8/L31-P9/13;(P4/L22-24).
Nederlof does not disclose a reactor containing suspended solids and having an integrated first solids-liquid separator, a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor; and operating it as claimed, i.e. to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel.
However, with regard to a reactor containing suspended solids and having an integrated first solids-liquid separator, and operating it as to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel, Le Compte discloses a process in which a stream supersaturated in calcium carbonate and having a precipitation inhibitor, is sent to a stabilization (i.e. precipitation) unit, which is an upflow clarifier, i.e. a reactor having integrated solids liquid separation (solids feed 7, liquid feed 8, Fig. 1),  where calcium carbonate removal “is achieved essentially by crystallization-facilitated by the incorporation of precipitated calcium carbonate in the form of fine particles into the stabilizing unit” and “[s]tabilization is suitably accomplished by maintaining about 1 to 10% by weight of the material of the stabilization zone as suspended solids” (C6/L32-56, which is equivalent to maintaining 10-100 g/L suspended solids).
prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof by using an upflow clarifier having integrated solids liquid separation and maintaining 10-100 g/L suspended solids in the clarifier as disclosed by Le Compte because this involves the use of a known technique (upflow clarifier maintained at 10-100 g/L suspended solids) to improve a similar process (calcium carbonate precipitation) in the same way.
The combination of Nederlof in view of Le Compte thus discloses a reactor containing suspended solids and having an integrated first solids-liquid separator and maintaining a heavy suspended solids concentration of 10-100 g/L in the reactor for the purpose of facilitating the de-supersaturation of the contaminant compounds in the reactor; i.e. to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Le Compte’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Nederlof in view of Le Compte does not disclose the details of the clarifier/reactor and therefore does not disclose it comprises a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor.
However, with regard to the clarifier/reactor structure, i.e. having a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor, Streat discloses a clarifier which uses an upward flow direction of fluid, and clarifies fluid by precipitation by having a mixing zone lower portion of the clarifier which mixes the solids/granular material with the liquid to be treated, the “[l]iquid from the flocculation chamber passes upwardly through a turbulence control arrangement where flocs and particulates are substantially removed and into a clarification chamber where clarified liquid is passed over a weir to an outlet” (Abstract), i.e. being an integrated reactor and solids liquid separator, where the turbulence control arrangement is considered a tranquilization structure; see also [0021]-[0029]
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte by using for the upflow clarifier the clarifier having a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor as disclosed by Streat because this involves the simple substitution of known upflow clarifiers to obtain the predictable result of precipitation and clarification.
It is further noted that the in clarifier of Streat that the flocs and particles, i.e. suspended solids, are “substantially removed” (abstract) and thus it is seen as obvious to operate the clarifier such that the supernatant clarified liquid is free, or substantially free, of the suspended solids.
The combination of Nederlof in view of Le Compte and Streat thus discloses i.e. a reactor containing suspended solids and having an integrated first solids-liquid separator, a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor; 
mixing the supersaturated contaminant compounds, the precipitation inhibitor reagent, and the suspended solids in the mixing zone of the reactor; 
wherein mixing the supersaturated contaminant compounds with the heavy concentration of suspended solids in the reactor gives rise to de-supersaturating the supersaturated contaminant compounds in the reactor by continuously precipitating in situ the supersaturated contaminant compounds; 
removing sludge from the reactor wherein the sludge comprises the precipitated contaminant compounds, precipitation inhibitor reagent, and some of the suspended solids; 
recovering from the reactor a treated supernatant substantially free of suspended solids; and 
enhancing the water recovery rate of the membrane system by continuously recycling the supernatant to the membrane separation unit, or continuously directing the treated supernatant to a second solids-liquid separator and producing a first filtrate substantially free of suspended solids and a second concentrate and recycling the first filtrate to the membrane separation unit. 
Note: with regard to the limitation in the preamble that the process involves “increasing water recovery rate”, when reading the preamble in the context of the entire claim, the recitation that the process is done “increasing water recovery rate” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, the “increasing water recovery rate” is seen to accomplished by the recycling the stream while is clarified of suspended solids back to the membrane unit; which is disclosed by the references.
Regarding Claims 27 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein the supernatant is maintained free of suspended solids, as above, and thus the suspended solids content of the treated supernatant is 0, i.e. within the range claimed.
Regarding Claims 28 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein the contaminated compounds include calcium sulphate, and that “these compounds”, i.e. any of them, may exceed their solubility limit, P1/L18-22, and thus obviously includes the condition where calcium sulfate is super saturated, which is mixed with the heavy concentration of suspended solids in the reactor and inherently causes the supersaturated calcium sulfate to precipitate and crystallize onto the surfaces of the suspended solids.
Regarding Claims 30 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein the feedwater directed to the membrane separation unit includes contaminant compounds chosen from the group consisting of chloride, boron, magnesium, sulfate, barium, silica, fluoride, strontium, cesium, phosphate ions, metals, and a mixture thereof.  (P1/L18-22).
Regarding Claims 31 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein, as above, Le Compte discloses “[s]tabilization is suitably accomplished by maintaining about 1 to 10% by weight of the material of the stabilization zone as suspended solids” (C6/L32-56, which is equivalent to maintaining 10-100 g/L suspended solids). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Le Compte’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claims 34 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein reactions taking place in the reactor occur are not disclosed to take place with a coagulating agent or a flocculating agent and are thus obviously done in the absence of a coagulating agent or a flocculating agent. 
Regarding Claims 35 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein the method is not disclosed to be carried out with a precipitation reagent, and therefore is obviously carried out in the absence of a precipitation reagent. 

Claim 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nederlof in view of Le Compte and Streat further in view of US 6,113,797 A1 (hereinafter “Al-Samadi”).
Regarding Claims 29 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein Nederlof discloses the supersaturated concentrate stream may have its pH lowered, i.e. between the RO membrane and precipitation) to help induce precipitation (P5/L8-12), but does not disclose lowering the pH of the feedwater prior to reaching the membrane separation unit. 
However Al-Samadi discloses using acid to adjust the pH of the stream fed to a membrane to 5.5-6 in order to reduce carbonate scale forming potential i.e. so it does not scale the membrane (C7/L65-C8/L15). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat by adjusting the pH before the membrane to 5.5-6, i.e. by lowering, as in Al-Samadi to reduce carbonate scale forming potential i.e. so it does not scale the membrane (C7/L65-C8/L15).
Regarding Claims 33 Nederlof in view of Le Compte and Streat discloses the method of claim 26, wherein the treated supernatant is recycled back to the membrane, but does not disclose maintaining a water recovery rate of at least 95% by continuously recycling the treated supernatant or the first filtrate to the membrane separation unit. 
Al-Samadi discloses a similar Ro process and operating the system to achieve an overall process purified water recovery in the range of 95-99.9% (C1/L27-60). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat operating the system to achieve an overall process purified water recovery in the range of 95-99.9% as in Al-Samadi to achieve the desired application’s purified water recovery. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nederlof in view of Le Compte and Streat further in view of US 2004/0245177 A1 (hereinafter “Pipes”).
Regarding Claims 32 Nederlof in view of Le Compte and Streat discloses the method of claim 26, but does not disclose including maintaining a hydraulic residence time in the reactor at between three minutes and two hours. 
However Pipes discloses a process in which calcium carbonate is precipitated from water wherein the residence time required for desired pH change i.e. precipitation can be about 5 or 10 minutes ([0085]). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat by using residence time in the reactor of step b) between 5 min and 10 minutes as disclosed by Pipes to achieve the desired pH change 

Claim 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Nederlof in view of Le Compte and Streat further in view of US 6,113,797 A1 (hereinafter “Al-Samadi”) and US 2011/0104038 A1 (hereinafter “DiTommaso”).
Regarding Claims 36 Nederlof in view of Le Compte and Streat discloses the method of claim 26, but does not disclose (1) continuously directing the treated supernatant to the second solids-liquid separator and producing the first filtrate substantially free of suspended solids and the second concentrate and recycling the first filtrate to the membrane separation unit; or (2) directing the sludge to a dewatering device and producing a second filtrate and a solids residue; and further enhancing the water recovery rate by continuously directing the second filtrate back to the membrane separation unit. 
However, with regard to (1) treating the supernatant in a second solids liquid separation, Al-Samadi discloses a similar Ro process wherein concentrate from an RO unit is sent to a clarifier 21 and the supernatant of the clarifier is further filtered by unit 23 and the filtrate, which is free of suspended solids, is recycled to the membrane inlet (Figs. 7-8, C13/26-39).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat by sending the supernatant of the clarifier to a sound filter unit 23 and then recycling said filtrate which is free of suspended solids to the membrane inlet as disclosed by Al-Samadi because this allows increased water recoveries and lowered risk of membrane fouling (Al-Samadi C13/26-39).
With regard to (2) sludge dewatering, DiTommaso discloses a similar RO membrane filtration process, wherein sludge from a precipitation process is dewatered, and the recovered water is recycled back to the source water locations 201, i.e. before all processing, and dewatered solids are sent to waste disposal ([0062]-[0063])
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte, Streat and Al-Samadi by dewatering the sludge from the clarifier to create a recovered water stream and a dewatered DiTommaso because this allows further water recovery. While no specific solids content is given for the recycle stream, it would have been obvious to remove up to all of the solids to not have to then refilter the solids again.
Regarding Claims 37 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso while it is not specifically disclosed that the second filtrate is recycled back to the reactor and mixing the second concentrate with the supersaturated contaminant compounds and the suspended solids in the mixing zone of the reactor. DiTommaso discloses that a second concentrate 116 from a second sild filtration 209 is mixed with concentrate from a first RO membrane (which concentrate supplies the second RO) and also sent to a precipitation reaction 212a.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso by recycling the second filtrate back to the reactor and mixing the second concentrate with the supersaturated contaminant compounds and the suspended solids in the mixing zone of the reactor, because it is known to send additional process concentrate to the same precipitation unit as disclosed by DiTommaso in order to further recover water.
Regarding Claims 38 Nederlof discloses a method of removing contaminant compounds from a feedwater in a membrane separation system, the method comprising: 
injecting a precipitation inhibitor reagent into the feedwater (20); 
directing the feedwater containing the contaminant compounds and the precipitation inhibitor reagent to a membrane separation unit 24 and producing a permeate 26 and a first 
directing the first concentrate supersaturated with the contaminant compounds and containing the precipitation inhibitor reagent to a solid liquid separator (filter 34), after injecting suspended solids (3) for the purpose of facilitating the de-supersaturation of the contaminant compounds in the concentrate, which inherently involves mixing the supersaturated contaminant compounds, the precipitation inhibitor reagent, and the suspended solids i.e. in the conduit, wherein mixing the supersaturated contaminant compounds with the suspended solids in the conduit gives rise to de-supersaturating the supersaturated contaminant compounds in the reactor by continuously precipitating in situ the supersaturated contaminant compounds;
removing the reject/concentrate via residual flow 38 from the filter wherein the reject comprises the precipitated contaminant compounds, precipitation inhibitor reagent, and some of the suspended solids; 
recovering from the solid liquid separator a treated filtrate reduced in suspended solids; and 
enhancing the water recovery rate of the membrane system by continuously recycling the filtrate to the membrane separation unit; Fig. 3, P3/L1-29; P4/L11-13; P4/L17-21, P5/L8-11; P6/L13-19, P8/L31-P9/13;(P4/L22-24).
Nederlof does not disclose a reactor containing suspended solids and having an integrated first solids-liquid separator, a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor; and operating it as claimed, i.e. to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel.
However, with regard to a reactor containing suspended solids and having an integrated first solids-liquid separator, and operating it as to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel, Le Compte discloses a process in which a stream supersaturated in calcium carbonate and having a precipitation inhibitor, is sent to a stabilization (i.e. precipitation) unit, which is an upflow clarifier, i.e. a reactor having integrated solids liquid separation (solids feed 7, liquid feed 8, Fig. 1),  where calcium carbonate removal “is achieved essentially by crystallization-facilitated by the incorporation of precipitated calcium carbonate in the form of fine particles into the stabilizing unit” and “[s]tabilization is suitably accomplished by maintaining about 1 to 10% by weight of the material of the stabilization zone as suspended solids” (C6/L32-56, which is equivalent to maintaining 10-100 g/L suspended solids).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof by using an upflow clarifier having integrated solids liquid separation and maintaining 10-100 g/L suspended solids in the clarifier as disclosed by Le Compte because this involves the use of a known technique (upflow clarifier maintained at 10-100 g/L suspended solids) to improve a similar process (calcium carbonate precipitation) in the same way.
The combination of Nederlof in view of Le Compte thus discloses a reactor containing suspended solids and having an integrated first solids-liquid separator and maintaining a heavy suspended solids concentration of 10-100 g/L in the reactor for the purpose of facilitating the de-supersaturation of the contaminant compounds in the reactor; i.e. to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel.
Le Compte’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Nederlof in view of Le Compte does not disclose the details of the clarifier/reactor and therefore does not disclose it comprises a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor.
However, with regard to the clarifier/reactor structure, i.e. having a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor, Streat discloses a clarifier which uses an upward flow direction of fluid, and clarifies fluid by precipitation by having a mixing zone lower portion of the clarifier which mixes the solids/granular material with the liquid to be treated, the “[l]iquid from the flocculation chamber passes upwardly through a turbulence control arrangement where flocs and particulates are substantially removed and into a clarification chamber where clarified liquid is passed over a weir to an outlet” (Abstract), i.e. being an integrated reactor and solids liquid separator, where the turbulence control arrangement is considered a tranquilization structure; see also [0021]-[0029]
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte by using for the upflow clarifier the clarifier having a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor as disclosed by Streat because this involves the simple substitution of known upflow clarifiers to obtain the predictable result of precipitation and clarification.
Streat that the flocs and particles, i.e. suspended solids, are “substantially removed” (abstract) and thus it is seen as obvious to operate the clarifier such that the supernatant clarified liquid is free, or substantially free, of the suspended solids.
The combination of Nederlof in view of Le Compte and Streat thus discloses i.e. a reactor containing suspended solids and having an integrated first solids-liquid separator, a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor; 
mixing the supersaturated contaminant compounds, the precipitation inhibitor reagent, and the suspended solids in the mixing zone of the reactor; 
wherein mixing the supersaturated contaminant compounds with the heavy concentration of suspended solids in the reactor gives rise to de-supersaturating the supersaturated contaminant compounds in the reactor by continuously precipitating in situ the supersaturated contaminant compounds; 
removing sludge from the reactor wherein the sludge comprises the precipitated contaminant compounds, precipitation inhibitor reagent, and some of the suspended solids; 
recovering from the reactor a treated supernatant substantially free of suspended solids; and 
enhancing the water recovery rate of the membrane system by continuously recycling the supernatant to the membrane separation unit, or continuously directing the treated supernatant to a second solids-liquid separator and producing a first filtrate substantially free of suspended solids and a second concentrate and recycling the first filtrate to the membrane separation unit. 
Note: with regard to the limitation in the preamble that the process involves “increasing water recovery rate”, when reading the preamble in the context of the entire claim, the recitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, the “increasing water recovery rate” is seen to accomplished by the recycling the stream while is clarified of suspended solids back to the membrane unit; which is disclosed by the references.
Nederlof in view of Le Compte and Streat does not disclose: (1) enhancing the water recovery rate of the membrane system by continuously directing the treated supernatant to a second solids-liquid separator and producing a first filtrate substantially free of suspended solids and a second concentrate and recycling the first filtrate to the membrane separation unit; 
(2) directing sludge from the reactor to a dewatering device, the sludge comprising the precipitated contaminant compounds and at least some of the suspended solids; wherein the dewatering device produces a second filtrate substantially free of suspended solids and a solids residue; and further enhancing the water recovery rate of the membrane system by continuously recycling the second filtrate from the dewatering device to the membrane separation unit. 
However, with regard to (1) treating the supernatant in a second solids liquid separation, Al-Samadi discloses a similar Ro process wherein concentrate from an RO unit is sent to a clarifier 21 and the supernatant of the clarifier is further filtered by unit 23 and the filtrate, which is free of suspended solids, is recycled to the membrane inlet (Figs. 7-8, C13/26-39).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat by sending Al-Samadi because this allows increased water recoveries and lowered risk of membrane fouling (Al-Samadi C13/26-39).
With regard to (2) sludge dewatering, DiTommaso discloses a similar RO membrane filtration process, wherein sludge from a precipitation process is dewatered, and the recovered water is recycled back to the source water locations 201, i.e. before all processing, and dewatered solids are sent to waste disposal ([0062]-[0063])
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte, Streat and Al-Samadi by dewatering the sludge from the clarifier to create a recovered water stream and a dewatered solids waste and recycling the recovered water to the very beginning of the treatment, i.e. including to the membrane separation unit as disclosed by DiTommaso because this allows further water recovery. While no specific solids content is given for the recycle stream, it would have been obvious to remove up to all of the solids to not have to then refilter the solids again.
Regarding Claims 39 Nederlof discloses a method of removing contaminant compounds from a feedwater in a membrane separation system, the method comprising: 
injecting a precipitation inhibitor reagent into the feedwater (20); 
directing the feedwater containing the contaminant compounds and the precipitation inhibitor reagent to a membrane separation unit 24 and producing a permeate 26 and a first concentrate 28 supersaturated with the contaminant compounds and containing the precipitation inhibitor reagent; 
directing the first concentrate supersaturated with the contaminant compounds and containing the precipitation inhibitor reagent to a solid liquid separator (filter 34), after injecting 
removing the reject/concentrate via residual flow 38 from the filter wherein the reject comprises the precipitated contaminant compounds, precipitation inhibitor reagent, and some of the suspended solids; 
recovering from the solid liquid separator a treated filtrate reduced in suspended solids; and 
enhancing the water recovery rate of the membrane system by continuously recycling the filtrate to the membrane separation unit; Fig. 3, P3/L1-29; P4/L11-13; P4/L17-21, P5/L8-11; P6/L13-19, P8/L31-P9/13;(P4/L22-24).
Nederlof does not disclose a reactor containing suspended solids and having an integrated first solids-liquid separator, a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor; and operating it as claimed, i.e. to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel.
However, with regard to a reactor containing suspended solids and having an integrated first solids-liquid separator, and operating it as to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel, Le Compte discloses a process in which a stream supersaturated in calcium carbonate and having a precipitation inhibitor, is sent to a stabilization (i.e. precipitation) unit, which is an upflow clarifier, i.e. a reactor having integrated is achieved essentially by crystallization-facilitated by the incorporation of precipitated calcium carbonate in the form of fine particles into the stabilizing unit” and “[s]tabilization is suitably accomplished by maintaining about 1 to 10% by weight of the material of the stabilization zone as suspended solids” (C6/L32-56, which is equivalent to maintaining 10-100 g/L suspended solids).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof by using an upflow clarifier having integrated solids liquid separation and maintaining 10-100 g/L suspended solids in the clarifier as disclosed by Le Compte because this involves the use of a known technique (upflow clarifier maintained at 10-100 g/L suspended solids) to improve a similar process (calcium carbonate precipitation) in the same way.
The combination of Nederlof in view of Le Compte thus discloses a reactor containing suspended solids and having an integrated first solids-liquid separator and maintaining a heavy suspended solids concentration of 10-100 g/L in the reactor for the purpose of facilitating the de-supersaturation of the contaminant compounds in the reactor; i.e. to provide suspended solids mixing, in situ precipitation and solid liquid separation in one vessel.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Le Compte’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Nederlof in view of Le Compte does not disclose the details of the clarifier/reactor and therefore does not disclose it comprises a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor.
However, with regard to the clarifier/reactor structure, i.e. having a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor, Streat discloses a clarifier which uses an upward flow direction of fluid, and clarifies fluid by precipitation by having a mixing zone lower portion of the clarifier which mixes the solids/granular material with the liquid to be treated, the “[l]iquid from the flocculation chamber passes upwardly through a turbulence control arrangement where flocs and particulates are substantially removed and into a clarification chamber where clarified liquid is passed over a weir to an outlet” (Abstract), i.e. being an integrated reactor and solids liquid separator, where the turbulence control arrangement is considered a tranquilization structure; see also [0021]-[0029]
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte by using for the upflow clarifier the clarifier having a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor as disclosed by Streat because this involves the simple substitution of known upflow clarifiers to obtain the predictable result of precipitation and clarification.
It is further noted that the in clarifier of Streat that the flocs and particles, i.e. suspended solids, are “substantially removed” (abstract) and thus it is seen as obvious to operate the clarifier such that the supernatant clarified liquid is free, or substantially free, of the suspended solids.
Nederlof in view of Le Compte and Streat thus discloses i.e. a reactor containing suspended solids and having an integrated first solids-liquid separator, a mixing zone in the lower portion of the reactor, and a tranquilization structure in an upper portion of the reactor; 
mixing the supersaturated contaminant compounds, the precipitation inhibitor reagent, and the suspended solids in the mixing zone of the reactor; 
wherein mixing the supersaturated contaminant compounds with the heavy concentration of suspended solids in the reactor gives rise to de-supersaturating the supersaturated contaminant compounds in the reactor by continuously precipitating in situ the supersaturated contaminant compounds; 
removing sludge from the reactor wherein the sludge comprises the precipitated contaminant compounds, precipitation inhibitor reagent, and some of the suspended solids; 
recovering from the reactor a treated supernatant substantially free of suspended solids; and 
enhancing the water recovery rate of the membrane system by continuously recycling the supernatant to the membrane separation unit, or continuously directing the treated supernatant to a second solids-liquid separator and producing a first filtrate substantially free of suspended solids and a second concentrate and recycling the first filtrate to the membrane separation unit. 
Note: with regard to the limitation in the preamble that the process involves “increasing water recovery rate”, when reading the preamble in the context of the entire claim, the recitation that the process is done “increasing water recovery rate” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, the “increasing water recovery rate” is seen to accomplished by the recycling the stream while is clarified of suspended solids back to the membrane unit; which is disclosed by the references.
Nederlof in view of Le Compte and Streat does not disclose: (1) enhancing the water recovery rate of the membrane system by continuously directing the treated supernatant to a second solids-liquid separator and producing a first filtrate substantially free of suspended solids and a second concentrate and recycling the first filtrate to the membrane separation unit; 
(2) directing sludge from the reactor to a dewatering device, the sludge comprising the precipitated contaminant compounds and at least some suspended solids; wherein the dewatering device produces a second filtrate substantially free of suspended solids and a solids residue; further enhancing the water recovery rate of the membrane system by continuously recycling the second filtrate to the membrane separation unit; and 
(3) directing a portion of the first concentrate to an evaporator and producing production water and a third concentrate. 
However, with regard to (1) treating the supernatant in a second solids liquid separation, Al-Samadi discloses a similar Ro process wherein concentrate from an RO unit is sent to a clarifier 21 and the supernatant of the clarifier is further filtered by unit 23 and the filtrate which is free of suspended solids is recycled to the membrane inlet (Figs. 7-8, C13/26-39).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat by sending the supernatant of the clarifier to a sound filter unit 23 and then recycling said filtrate which is Al-Samadi because this allows increased water recoveries and lowered risk of membrane fouling (Al-Samadi C13/26-39).
With regard to (2) sludge dewatering, and (3) directing a portion of first concentrate to an evaporator, ) DiTommaso discloses a similar RO membrane filtration process, wherein sludge from a precipitation process is dewatered, and the recovered water is recycled back to the source water locations 201, i.e. before all processing ([0062]-[0063]) and wherein a portion of the RO concentrate, instead of being further filtered, is directed to an evaporator 211 to produce purified production water 215 and solids 213/214 (Fig. 2, [070]
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte, Streat and Al-Samadi by dewatering the sludge from the clarifier and recycling the recovered water to the very beginning of the treatment, i.e. including to the membrane separation unit and sending a portion of the RO first concentrate directed to an evaporator to produce purified production water and solids as disclosed by DiTommaso because this involves substitution of a known means of further process RO contrate and allows further water recovery. 
Regarding Claims 40 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso discloses the method of claim 39 but does not disclose purging at least a portion of the first filtrate and directing the purge portion to the evaporator. However, Al-Samadi further discloses that the filtrate of the second solid liquid separator 23 is sent to multiple locations for different separation process (10 and 9, Fig. 7-8), and while neither are an evaporator, and an evaporator is included already to process some of the concentrate, it would have been obvious to send other additional sources of water to the evaporate, including filtrate to adjust the water concentration going in to the evaporator.
Regarding Claims 41 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso discloses the method of claim 39 further including injecting a precipitation inhibitor reagent 20 into the feedwater upstream of the membrane separation unit (Nederlof Fig. 3). 
Regarding Claims 42 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso discloses the method of claim 39, wherein Nederlof discloses the supersaturated concentrate stream may have its pH lowered, i.e. between the RO membrane and precipitation) to help induce precipitation (P5/L8-12), but does not disclose lowering the pH of the feedwater prior to reaching the membrane separation unit. 
However Al-Samadi discloses using acid to adjust the pH of the stream fed to a membrane to 5.5-6 in order to reduce carbonate scale forming potential i.e. so it does not scale the membrane (C7/L65-C8/L15). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nederlof in view of Le Compte and Streat by adjusting the pH before the membrane to 5.5-6, i.e. by lowering, as in Al-Samadi to reduce carbonate scale forming potential i.e. so it does not scale the membrane (C7/L65-C8/L15).
Regarding Claims 43 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso discloses the method of claim 39 wherein the contaminated compounds include calcium sulphate, and that “these compounds”, i.e. any of them, may exceed their solubility limit, Nederlof P1/L18-22, and thus obviously includes the condition where calcium sulfate is super saturated, which is mixed with the heavy concentration of suspended solids in the reactor and inherently causes the supersaturated calcium sulfate to precipitate and crystallize onto the surfaces of the suspended solids.
Regarding Claims 44 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso discloses the method of claim 36 but does not disclose controlling the water recovery rate by purging a portion of the first filtrate or a portion of the second filtrate. However, Al-Samadi further discloses that the filtrate of the second solid liquid separator 23 is sent to multiple locations for different separation process (10 and 9, Fig. 7-8), and that controlling water recycles and other sources is done to effect water recovery (C13/L10-49). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to additionally purge/redirect portions of all recycle streams to waste or other locations in the process to control water recoveries of the overall process and parameters of the individual processes.
Regarding Claims 45 Nederlof in view of Le Compte, Streat, Al-Samadi and DiTommaso discloses the method of claim 38 but does not disclose controlling the water recovery rate by purging a portion of the first filtrate () or a portion of the second filtrate.  However, Al-Samadi further discloses that the filtrate of the second solid liquid separator 23 is sent to multiple locations for different separation process (10 and 9, Fig. 7-8), and that controlling water recycles and other sources is done to effect water recovery (C13/L10-49). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to additionally purge/redirect portions of all recycle streams to waste or other locations in the process to control water recoveries of the overall process and parameters of the individual processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773